 

7 ow

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations - = 7 rp

 

 

UNITED STATES DISTRICT COWRT! FEB 12 2091
SOUTHERN DISTRICT OF CALIFORNIA fees

UNITED STATES OF AMERICA JUDGMENT IN A C

(For Revocation of Probation or Supervised Reléase) .
(For Offenses Committed On or After November 1, 1987)

 

 

 

STRICT COURT *
DEPUTY |

  

 

 

  

 

Vv.
- BRANDON ANAYA-IZQUIERDO (1) Case Number: 20CR1135-CAB
GREGORY D. OBENAUER
Defendant’s Attorney
REGISTRATION NO. 76516298
CL -
THE DEFENDANT:

Oo admitted guilt to violation of allegation(s} No.

 

after plea and conviction in

x] was found guilty in violation of allegation(s) No. 1,2 20cr2443-CAB.

 

-Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number _.- Nature of Violation
1 nvl, Committed a federal, state or local offense

nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances. ;

February 12. 2071)

Date of Imposition of Sentence’

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

oe ©6Case-3:20-cr-01135-CAB -Document 47 Filed 02/12/21 PagelD:60 Page2of2 --  ---

_ AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: BRANDON ANAYA-IZQUIERDO (1) . Judgment - Page 2 of 2
CASE NUMBER: 20CR1135-CAB .

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

FOUR (4) MONTHS CONCURRENT AND FOUR (4) MONTHS CONSECUTIVE TO SENTENCE IMPOSED IN
20CR2443-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

C1 . The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LC) at A.M. on

 

 

C1 as notified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

CL] onor before
Cas notified by the United States Marshal.
1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN .
I have executed this judgment as follows:
Defendant delivered on / to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL _

Hf

20CR1135-CAB |

 
